Citation Nr: 1204836	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include the medically unexplained chronic multisymptom illness of irritable bowel syndrome, or undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1971 to November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in September 2011, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDINGS OF FACT

1.  The Veteran has a medically unexplained chronic multi-symptom illness with disability inclusive of bowel disturbance with abdominal distress, and chronic constipation and diarrhea, diagnosed as IBS.  

2.  These symptoms have been present to a disabling degree chronically for in excess of six months following the Veteran's service, including service in the Southwest Asia theater of operations during the Persian Gulf War. 

3.  These symptoms have not been attributed to any other diagnosed disability, with the exception of Gulf War Syndrome or illness, or IBS.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a qualifying chronic disability manifested by bowel disturbance with abdominal distress, with constipation and diarrhea, to include the medically unexplained chronic multisymptom illness of irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the favorable disposition in this decision, additional discussion of those procedures is unnecessary as the claim has been more than substantiated, it has been granted.

Service Connection Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, generally, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) .

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  
38 U.S.C.A. § 101(33).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for IBS

The Veteran contends that he has irritable bowel syndrome that is related to his active service in the Persian Gulf.  A Department of Defense Form 214 (DD-214) notes the Veteran's receipt of the Southwest Asia Service Medal, which is generally authorized for individuals who served in support of Operation Desert Shield, Desert Storm, Operation Iraqi Freedom, or Operation Enduring Freedom, in one or more of the following areas on or after August 2, 1990: the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 100 N latitude and west 680 E longitude, as well as the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, and the United Arab Emirates.  Individuals serving in Israel, Egypt, Turkey, Syria, and Jordan (including the airspace and territorial waters) directly supporting combat operations from January 17, 1991, are also eligible for the Southwest Asia Service Medal.  These latter countries technically do not fall under the "Southwest Asia theater of operations" as defined by 38 C.F.R. § 3.317.  

However, the Veteran's service personnel records include a performance review for the period from November 1989 to November 1990 that indicates he served in Saudi Arabia during that period.  Moreover, it appears that the RO has assumed that the Veteran had qualifying Persian Gulf service for purposes of VA benefits.  Thus, for the purpose of this decision, the Board will assume that the Veteran had qualifying service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's symptoms of IBS have been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for Persian Gulf undiagnosed illness or IBS.  

The October 1971 enlistment examination report is negative for any history of gastrointestinal problems, as are subsequent periodic examination reports.  In May 1990, the Veteran reported bad pains in his stomach.  He was told to return if the pain worsened.  At the September 1991 retirement examination, the Veteran checked "yes" next to piles or rectal disease, but indicated he had not sought treatment for this condition; however, clinical examination of the abdomen, anus, and rectum were normal.  

A 1992 VA examination report indicates occasional bleeding from the bowels and hemorrhoids.  The Veteran reported hemorrhoids off and on throughout his active service, and occasional bright red rectal bleeding.  The last episode reportedly occurred 5 or 6 days prior.  On clinical examination, the abdomen was slightly protuberant.  There was slight tenderness in the left lower abdomen.  The Veteran had hemorrhoids, both internal and external.  There were no fissures, strictures, or prolapse.  He had a small right inguinal hernia that was easily reduced.  He reported that in the past he had a left inguinal herniorraphy with no recurrence.  

In June 2007, the Veteran sought treatment at Metroplex Hospital for rectal bleeding.  He stated that he had chronic hemorrhoidal bleeding on and off for many years.  He reported that he was a truck driver, and sometimes, when driving, he soiled his underwear.  He also reported that he recently had on and off diarrhea, which he described as loose bowel movements sometimes associated with blood.  He denied abdominal pain, nausea, or vomiting.  The doctor ordered a colonoscopy, which showed polyps in the colon and rectum, as well as internal hemorrhoids.  

The Veteran had a Persian Gulf examination at the VAMC in January 2008.  At that examination, his primary concern was a bowel disorder, which he identified as irritable bowel syndrome.  He reported persistent abdominal pain with spasms, chronic loose stools, weight loss, and rectal bleeding.  The doctor noted that the recent colonoscopy revealed 10 polyps, and a CT scan showed additional polyps and no evidence of an abdominal or pelvic mass.  He also had a fissure which was now healed.  He had blood in his stool for the previous 6 months.  The doctor assessed abdominal pain, rectal bleeding, and colon polyps.  

Thereafter, VAMC treatment notes indicate a diagnosis of IBS, first assessed in January 2008.  The Veteran had ongoing complaints of constipation and diarrhea, for which Docusate has been prescribed.  

The Veteran was afforded a VA examination in September 2008.  The examiner reviewed the claims file, including the service treatment records, noting no diagnosis of IBS during active service.  A September 2007 colonoscopy revealed internal hemorrhoids, which were excised surgically.  He was also found to have multiple benign polyps in the rectum and colon, which were removed.  The examiner noted that private treatment records were also negative for any diagnosis of IBS.  The Veteran reported daily diarrhea, 2 to 5 times per day, with abdominal cramps, with no nausea or vomiting.  He denied constipation, and said there was no blood in his stool.  He reported that he was prescribed Amlodipine for his abdominal spasms, but his records show that the drug was prescribed for hypertension.  He reported that his abdominal pain was at a level of 8 out of 10 in severity, and lasted for approximately 3 to 4 hours.  The pain did not go away after bowel movements.  

On physical examination in September 2008, the examiner noted the abdomen was obese with no tenderness or masses felt.  Normal active bowel sounds were heard.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of irritable bowel syndrome.  His private medical records showed diagnoses of internal hemorrhoids and postoperative status of hemorrhoidectomy only, and service treatment records did not show any diagnosis of irritable bowel syndrome.  

Although the 2008 VA examiner found that the criteria for a diagnosis of IBS were not met, the VAMC notes from 2008 through 2010 indicate ongoing symptoms of constipation and diarrhea, and the Veteran's VAMC treatment providers, whom he saw regularly, assessed IBS with constipation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that IBS is present to a disabling (at least 10 percent) degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, to warrant service connection for Persian Gulf undiagnosed illness or IBS.  38 C.F.R. § 3.317.  

In so finding, the Board finds that the Veteran's symptoms may be rated as analogous to irritable colon syndrome under 38 C.F.R. § 4.114 , Diagnostic Code 7319, with symptoms inclusive of frequent episodes of bowel disturbance with abdominal distress, constipation, and diarrhea.  The Board further finds that the frequency of his symptoms (daily) arises to at least a moderate degree of IBS as indicated by a 10 percent rating under Diagnostic Code 7319.  


ORDER

Service connection for a gastrointestinal disorder, to include the medically unexplained chronic multisymptom illness of IBS, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


